           Case 1:16-vv-00193-UNJ Document 69 Filed 04/02/20 Page 1 of 9




             In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                  Filed: February 25, 2020

* * * * * * * * * * * * * * * * * * *
MELISSA FRANKLIN,                   *                       UNPUBLISHED
                                    *
                                    *                       No. 16-193V
            Petitioner,             *
                                    *                       Special Master Dorsey
v.                                  *
                                    *                       Decision Based on Stipulation;
SECRETARY OF HEALTH                 *                       Measles, Mumps, and Rubella
AND HUMAN SERVICES,                 *                       Vaccine (“MMR”); Tetanus-
                                    *                       Diphtheria-Acellular Pertussis
            Respondent.             *                       (“Tdap”) Vaccine; Transverse
                                    *                       Myelitis (“TM”).
* * * * * * * * * * * * * * * * * * *

Ron C. Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Adriana R. Teitel, US Department of Justice, Washington, DC, for respondent.

                          DECISION BASED ON STIPULATION1

        On February 8, 2016, Melissa Franklin (“petitioner”) filed a petition in the National
Vaccine Injury Compensation Program.2 Petitioner alleged that as a result of the Measles,
Mumps, and Rubella (“MMR”) and Tetanus-diphtheria-acellular pertussis (“Tdap”) vaccinations
administered to her on April 18, 2014, petitioner suffered from transverse myelitis (“TM”).
Petition at 1.



       1
         Because this Decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will
be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such
material from public access.
       2
         The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as
amended, 42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine Act” or “the Act”). All citations in this
decision to individual sections of the Vaccine Act are to 42 U.S.C. § 300aa.
                                                1
           Case 1:16-vv-00193-UNJ Document 69 Filed 04/02/20 Page 2 of 9



        On February 25, 2020, the parties filed a stipulation recommending an award of
compensation to petitioner. Stipulation (ECF No. 63). Respondent denies that the MMR and
Tdap vaccines administered on or about April 18, 2014 caused petitioner’s TM, or any other
injury. Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       (1) A lump sum of $400,000.00 in the form of a check payable to petitioner;

      This amount represents compensation for first year life care expenses ($25,000.00) and
combined lost earnings, pain and suffering, and past reimbursable expenses ($375,000.00).

       (2) A lump sum of $189,137.87, representing reimbursement of a State of California
           Medicaid lien for services rendered on behalf of petitioner, Melissa Franklin, in
           the form of a check payable jointly to petitioner and:

               Department of Health Care Services
               Recovery Branch – MS 4720
               P.O. Box 997421
               Sacramento, CA 95899-7421
               DHCS Account No.: C92766561A-VAC03

            Petitioner agrees to endorse this payment to California Medicaid; and

       (3) An amount sufficient to purchase the annuity contract described in paragraph
           10 of the stipulation, attached as Appendix A, paid to the life insurance company
           from which the annuity will be purchased (the “Life Insurance Company”).

       These amounts represent compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a).

      The undersigned approves the requested amount for petitioners’ compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

       IT IS SO ORDERED.
                                                     s/Nora B. Dorsey
                                                     Nora B. Dorsey
                                                     Special Master


       3
          Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint
filing of notice renouncing the right to seek review.
                                                 2
Case 1:16-vv-00193-UNJ Document 69 Filed 04/02/20 Page 3 of 9
Case 1:16-vv-00193-UNJ Document 69 Filed 04/02/20 Page 4 of 9
Case 1:16-vv-00193-UNJ Document 69 Filed 04/02/20 Page 5 of 9
Case 1:16-vv-00193-UNJ Document 69 Filed 04/02/20 Page 6 of 9
Case 1:16-vv-00193-UNJ Document 69 Filed 04/02/20 Page 7 of 9
Case 1:16-vv-00193-UNJ Document 69 Filed 04/02/20 Page 8 of 9
Case 1:16-vv-00193-UNJ Document 69 Filed 04/02/20 Page 9 of 9
